       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 1 of 26                      FILED
                                                                                  2019 Jun-11 PM 08:01
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

EMERSON HAMILTON, et al.,     )
                              )
        Plaintiffs,           )
                              )
v.                            )               Case No. 2:18-cv-933-RDP
                              )
JUDICIAL CORRECTION           )
SERVICES, LLC, f/k/a JUDICIAL )
CORRECTION SERVICES, INC., )
et al.,                       )
                              )
        Defendants.           )

              PLAINTIFFS’ FOURTH AMENDED COMPLAINT

      COME NOW Plaintiffs to the above-styled cause and hereby amend their

Complaint to add Rodney Pope, Marcel Lawson, Hardin Bradford, and Robert

Walker, as additional party plaintiffs, and to otherwise cause their Complaint to read

as follows:

      1.      Plaintiff Emerson Hamilton is an individual over nineteen (19) years of

age and a resident of Sylacauga, Alabama.

      2.      Plaintiff Bennie Bruno is an individual over nineteen (19) years of age

and a resident of Childersburg, Alabama.

      3.      Plaintiff Willie Walker is an individual over nineteen (19) years of age

and a resident of Harpersville, Alabama.



                                                                                     1
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 2 of 26




      4.    Plaintiff Tavell Crawford is an individual over nineteen (19) years of

age and resident of Sylacauga, Alabama.

      5.    Plaintiff Antonio Calhoun is an individual over nineteen (19) years of

age and a resident of Sylacauga, Alabama.

      6.    Plaintiff Lewis Mallory is an individual over nineteen (19) years of age

and a resident of Childersburg, Alabama.

      7.    Plaintiff Joshua Hall is an individual over nineteen (19) years of age

and a resident of Sylacauga, Alabama.

      8.    Plaintiff Earnest Norwood is an individual over nineteen (19) years of

age and a resident of Sylacauga, Alabama.

      9.    Plaintiff Corey Kelley is an individual over nineteen (19) years of age

and a resident of Sylacauga, Alabama.

      10.   Plaintiff Norwood McDonald is an individual over nineteen (19) years

of age and a resident of Sylacauga, Alabama.

      11.   Plaintiff Khomeini Datcher is an individual over nineteen (19) years of

age and a resident of Harpersville, Alabama.

      12.   Plaintiff Rodney Pope is an individual over nineteen (19) years of age

and a resident of Vincent, Alabama.

      13.   Plaintiff Marcel Lawson is an individual over nineteen (19) years of age

and a resident of Vincent, Alabama.


                                                                                  2
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 3 of 26




      14.    Plaintiff Hardin Bradford is an individual over nineteen (19) years of

age and a resident of Harpersville, Alabama.

      15.    Plaintiff Robert Walker is an individual over nineteen (19) years of age

and a resident of Sylacauga, Alabama.

      16.    Defendant Judicial Correction Services, LLC, formerly known as

Judicial Correction Services, Inc. (hereinafter “JCS”), is a Delaware limited liability

company with its principal place of business located in Atlanta, Georgia.

      17.    Defendant CHC Companies, LLC (hereinafter “CHC”), is a Delaware

limited liability company with its principal place of business located in

Murfreesboro, Tennessee.

      18.    Defendant Correct Care Solutions, LLC (hereinafter “CCS”), is a

Kansas limited liability company with its principal place of business in

Murfreesboro, Tennessee.

      19.    Plaintiff avers that at all relevant times, Defendants JCS, CHC, and

CCS, were registered to do business in the Southern Division of the Northern District

of Alabama and the acts and omissions complained of occurred in the Northern

District of Alabama.

      20.    Defendant CHC merged with Defendant JCS on September 30, 2011.

Defendant CHC directed and controlled Defendant JCS’s operations from that date

through 2014.


                                                                                     3
          Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 4 of 26




         21.   Defendant CCS purchased Defendant CHC in 2014, and directed and

controlled Defendant JCS’s operations from that time through at least the fall of

2015, when it discontinued Defendant JCS’s operations in the State of Alabama.

                                  COUNT I
                          VIOLATION OF DUE PROCESS

         22.   Plaintiffs hereby adopt and incorporate paragraphs 1-21 hereinabove

as if set out fully herein.

         23.   Pursuant to Alabama state law, the statutory maximum probation

sentence in this State is two (2) years.

         24.   Each of the plaintiffs to this action was sentenced to probation, which

Defendant JCS, Defendant CHC, and/or Defendant CCS extended beyond two (2)

years.

         25.   Specifically, Plaintiff Emerson Hamilton was continuously kept on

probation by Defendants JCS and CHC for over nine (9) years, from April 8, 2004,

through December 14, 2012. The probation period was impermissibly extended

numerous times by Defendant JCS from April 8, 2004 through September 30, 2011,

at which time Defendant JCS merged with Defendant CHC. By that time, JCS had

impermissibly extended Plaintiff Emerson Hamilton’s probation period by over five

(5) years past the statutory maximum. Thereafter, CHC exercised control over JCS

to further impermissibly extend Plaintiff Emerson Hamilton’s probation period

beyond the statutory maximum, and/or Defendant JCS itself impermissibly extended
                                                                                     4
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 5 of 26




Plaintiff Emerson Hamilton’s probation period beyond the statutory maximum, until

at least December 14, 2012. Plaintiff Emerson Hamilton was never informed of the

modifications to his probation sentence; nor was he ever provided with notice of

these extensions; nor was he provided with any opportunity for a hearing.

      26.   Plaintiff Bennie Bruno was continuously kept on probation by

Defendants JCS and CHC for approximately seven (7) years, from April 21, 2005,

through August 8, 2012.      The probation period was impermissibly extended

numerous times by Defendant JCS from April 21, 2005 through September 30, 2011,

at which time Defendant JCS merged with Defendant CHC. By that time, JCS had

impermissibly extended Plaintiff Bennie Bruno’s probation period by over four (4)

years past the statutory maximum. Thereafter, CHC exercised control over JCS to

further impermissibly extend Plaintiff Bennie Bruno’s probation period beyond the

statutory maximum, and/or Defendant JCS itself impermissibly extended Plaintiff

Bennie Bruno’s probation period beyond the statutory maximum, until at least

August 8, 2012. Plaintiff Bennie Bruno was never informed of the modifications to

his probation sentence; nor was he ever provided with notice of these extensions;

nor was he provided with any opportunity for a hearing.

      27.   Plaintiff Willie Walker was continuously kept on probation by

Defendants JCS and CHC for over six (6) years, from January 10, 2008, through

January 14, 2014. The probation period was impermissibly extended by Defendant


                                                                                5
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 6 of 26




JCS from January 10, 2008 through September 30, 2011, at which time Defendant

JCS merged with Defendant CHC. By that time, JCS had impermissibly extended

Plaintiff Willie Walker’s probation period by over one (1) year past the statutory

maximum. Thereafter, CHC exercised control over JCS to further impermissibly

extend Plaintiff Willie Walker’s probation period beyond the statutory maximum,

and/or Defendant JCS itself impermissibly extended Plaintiff Willie Walker’s

probation period beyond the statutory maximum, until January 14, 2014. Plaintiff

Willie Walker was never informed of the modifications to his probation sentence;

nor was he ever provided with notice of these extensions; nor was he provided with

any opportunity for a hearing.

      29.   Plaintiff Antonio Calhoun was continuously kept on probation by

Defendants JCS, CHC and CCS for approximately six (6) years, from February 12,

2009, through at least February 5, 2015. The probation period was impermissibly

extended by Defendant JCS from February 12, 2009, through September 30, 2011,

at which time Defendant JCS merged with Defendant CHC. By that time, JCS had

impermissibly extended Plaintiff Antonio Calhoun’s probation period by over six

(6) months past the statutory maximum. Thereafter, CHC exercised control over

JCS to further impermissibly extend Plaintiff Antonio Calhoun’s probation period

beyond the statutory maximum, and/or Defendant JCS itself impermissibly extended

Plaintiff Antonio Calhoun’s probation period beyond the statutory maximum, until


                                                                                 6
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 7 of 26




2014, when JCS and CHC merged with CCS. At that time, CCS exercised control

over JCS to further impermissibly extend Plaintiff Antonio Calhoun’s probation

period, and/or Defendant JCS itself impermissibly extended Plaintiff Antonio

Calhoun’s probation period beyond the statutory maximum, until February 5, 2015.

Plaintiff Antonio Hamilton was never informed of the modifications to his probation

sentence; nor was he ever provided with notice of these extensions; nor was he

provided with any opportunity for a hearing.

      30.   Plaintiff Tevell Crawford was continuously kept on probation by

Defendants JCS, CHC and CCS for over nine (9) years, from August 11, 2005,

through at least October 20, 2014.     The probation period was impermissibly

extended by Defendant JCS from August 11, 2005, through September 30, 2011, at

which time Defendant JCS merged with Defendant CHC. By that time, JCS had

impermissibly extended Plaintiff Tevell Crawford’s probation period by over four

(4) years past the statutory maximum. Thereafter, CHC exercised control over JCS

to further impermissibly extend Plaintiff Tevell Crawford’s probation period beyond

the statutory maximum, and/or Defendant JCS itself impermissibly extended

Plaintiff Antonio Calhoun’s probation period beyond the statutory maximum, until

2014, when JCS and CHC merged with CCS. At that time, CCS exercised control

over JCS to further impermissibly extend Plaintiff Tevell Crawford’s probation

period, and/or Defendant JCS itself impermissibly extended Plaintiff Tevell


                                                                                  7
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 8 of 26




Crawford’s probation period beyond the statutory maximum, until at least October

20, 2014. Plaintiff Tevell Crawford was never informed of the modifications to his

probation sentence; nor was he ever provided with notice of these extensions; nor

was he provided with any opportunity for a hearing.

      31.   Plaintiff Lewis Mallory was continuously kept on probation by

Defendants JCS and CHC for over eight (8) years, from May 12, 2005, through

February 21, 2014. The probation period was impermissibly extended by Defendant

JCS from May 12, 2005 through September 30, 2011, at which time Defendant JCS

merged with Defendant CHC. By that time, JCS had impermissibly extended

Plaintiff Lewis Mallory’s probation period by over four (4) years past the statutory

maximum. Thereafter, CHC exercised control over JCS to further impermissibly

extend Plaintiff Lewis Mallory’s probation period beyond the statutory maximum,

and/or Defendant JCS itself impermissibly extended Plaintiff Lewis Mallory’s

probation period beyond the statutory maximum, until February 21, 2014. Plaintiff

Lewis Mallory was never informed of the modifications to his probation sentence;

nor was he ever provided with notice of these extensions; nor was he provided with

any opportunity for a hearing.

      32.   Plaintiff Joshua Hall was continuously kept on probation by Defendants

JCS and CHC for over eight (8) years, from November 10, 2005, through May 7,

2014. The probation period was impermissibly extended by Defendant JCS from


                                                                                  8
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 9 of 26




November 10, 2005 through September 30, 2011, at which time Defendant JCS

merged with Defendant CHC. By that time, JCS had impermissibly extended

Plaintiff Joshua Hall’s probation period by over almost four (4) years past the

statutory maximum.      Thereafter, CHC exercised control over JCS to further

impermissibly extend Plaintiff Joshua Hall’s probation period beyond the statutory

maximum, and/or Defendant JCS itself impermissibly extended Plaintiff Joshua

Hall’s probation period beyond the statutory maximum, until May 7, 2014. Plaintiff

Joshua Hall was never informed of the modifications to his probation sentence; nor

was he ever provided with notice of these extensions; nor was he provided with any

opportunity for a hearing.

      33.    Plaintiff Earnest Norwood was continuously kept on probation by

Defendants JCS and CHC for over four and a half (4.5) years, from October 11,

2007, through at least July 30, 2012. The probation period was impermissibly

extended by Defendant JCS from October 11, 2007 through September 30, 2011, at

which time Defendant JCS merged with Defendant CHC. By that time, JCS had

impermissibly extended Plaintiff Earnest Norwood’s probation period by over

almost two (2) years past the statutory maximum. Thereafter, CHC exercised control

over JCS to further impermissibly extend Plaintiff Earnest Norwood’s probation

period beyond the statutory maximum, and/or Defendant JCS itself impermissibly

extended Plaintiff Earnest Norwood’s probation period beyond the statutory


                                                                                 9
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 10 of 26




maximum, until at least July 30, 2012. Plaintiff Earnest Norwood was never

informed of the modifications to his probation sentence; nor was he ever provided

with notice of these extensions; nor was he provided with any opportunity for a

hearing.

      34.   Plaintiff Corey Kelley was continuously kept on probation by

Defendants JCS and CHC for over three and a half (3.5) years, from November 20,

2008, through at least April 9, 2012. The probation period was impermissibly

extended by Defendant JCS from November 20, 2008 through September 30, 2011,

at which time Defendant JCS merged with Defendant CHC. By that time, JCS had

impermissibly extended Plaintiff Corey Kelley’s probation period by over over ten

(10) months past the statutory maximum. Thereafter, CHC exercised control over

JCS to further impermissibly extend Plaintiff Corey Kelley’s probation period

beyond the statutory maximum, and/or Defendant JCS itself impermissibly extended

Plaintiff Corey Kelley’s probation period beyond the statutory maximum, until at

least April 9, 2012. Plaintiff Corey Kelley was never informed of the modifications

to his probation sentence; nor was he ever provided with notice of these extensions;

nor was he provided with any opportunity for a hearing.

      35.   Plaintiff Norwood McDonald was continuously kept on probation by

Defendant JCS for almost five (5) years, from February 22, 2007, through January

3, 2012, almost three (3) years past the statutory maximum. Plaintiff Norwood


                                                                                  10
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 11 of 26




McDonald was never informed of the modifications to his probation sentence; nor

was he ever provided with notice of these extensions; nor was he provided with any

opportunity for a hearing.

      36.    Plaintiff Khomeini Datcher was continuously kept on probation by

Defendants JCS, CHC and CCS for over eight (8) years, from August 9, 2006,

through November 19, 2014. The probation period was impermissibly extended by

Defendant JCS from August 9, 2006, through September 30, 2011, at which time

Defendant JCS merged with Defendant CHC. By that time, JCS had impermissibly

extended Plaintiff Khomeini Datcher’s probation period by over three (3) years past

the statutory maximum. Thereafter, CHC exercised control over JCS to further

impermissibly extend Plaintiff Khomeini Datcher’s probation period beyond the

statutory maximum, and/or Defendant JCS itself impermissibly extended Plaintiff

Khomeini Datcher’s probation period beyond the statutory maximum, until 2014,

when JCS and CHC merged with CCS. At that time, CCS exercised control over

JCS to further impermissibly extend Plaintiff Khomeini Datcher’s probation period,

and/or Defendant JCS itself impermissibly extended Plaintiff Khomeini Datcher’s

probation period beyond the statutory maximum, until November 19, 2014. Plaintiff

Khomeini Datcher was never informed of the modifications to his probation

sentence; nor was he ever provided with notice of these extensions; nor was he

provided with any opportunity for a hearing.


                                                                                 11
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 12 of 26




      37.    Plaintiff Rodney Pope was continuously kept on probation by

Defendant JCS for at least four and a half (4.5) years, from December 12, 2006,

through at least April 14, 2011, at least two and a half (2.5) years past the statutory

maximum. Plaintiff Rodney Pope was never informed of the modifications to his

probation sentence; nor was he ever provided with notice of these extensions; nor

was he provided with any opportunity for a hearing.

      38.    Plaintiff Hardin Bradford was continuously kept on probation by

Defendants JCS and CHC for over seven and a half (7.5) years, from March 8, 2005,

through at least January 14, 2013. The probation period was impermissibly extended

by Defendant JCS from March 8, 2005 through September 30, 2011, at which time

Defendant JCS merged with Defendant CHC. By that time, JCS had impermissibly

extended Plaintiff Hardin Bradford’s probation period by over four (4) years past the

statutory maximum.      Thereafter, CHC exercised control over JCS to further

impermissibly extend Plaintiff Hardin Bradford’s probation period beyond the

statutory maximum, and/or Defendant JCS itself impermissibly extended Plaintiff

Hardin Bradford’s probation period beyond the statutory maximum, until at least

January 14, 2013.       Plaintiff Hardin Bradford was never informed of the

modifications to his probation sentence; nor was he ever provided with notice of

these extensions; nor was he provided with any opportunity for a hearing.




                                                                                    12
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 13 of 26




      39.    Plaintiff Robert Walker was continuously kept on probation by

Defendants JCS and CHC for over twenty-six (26) months, from December 8, 2011

through February 9, 2014. As JCS had already merged with CHC at the time the

two year statutory maximum probation period expired, CHC exercised control over

JCS to impermissibly extend Plaintiff Robert Walker’s probation period beyond the

statutory maximum, and/or Defendant JCS itself impermissibly extended Plaintiff

Robert Walker’s probation period beyond the statutory maximum, until February 9,

2014. Plaintiff Robert Walker was never informed of any modification to his

probation sentence; nor was he ever provided with notice of any such extension; nor

was he provided with any opportunity for a hearing.

      40.    Defendants JCS, CHC, and CCS contracted with the municipalities of

Harpersville, Childersburg, Sylacauga, Talladega, Hoover, Lincoln, and Calera to

impose the impermissibly lengthy probations set out in paragraphs 26-39

hereinabove.    The imposition of probation periods is a traditional function

exclusively within the State’s prerogative.

      41.    The plaintiffs had a liberty interest in being released from probation no

later than the end of the two (2) year statutory maximum probation period. The

defendants’ failure to release the plaintiffs from probation at the end of that time

period significantly imposed on the plaintiffs’ liberty, typically including but not

limited to (i) not changing their residence or employment without first notifying their


                                                                                    13
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 14 of 26




probation officer, (ii) avoiding “injurious or vicious habits,” (iii) working diligently

at a lawful occupation, unless a full time student, (iv) truthfully answering all

inquiries by the defendants and complying with all instructions by the defendants,

with the plaintiff suffering the threat of arrest if the defendants deemed any of these

conditions to have been violated.

      42.    Each of the plaintiffs identified in paragraphs 26-39 above were

charged fees by JCS, CHC, and/or CCS, continuously after the expiration of the two

(2) year statutory maximum probation period.

      43.    Each of the plaintiffs identified in paragraphs 26-39 above were jailed,

after the expiration of the two year statutory maximum probation period, for their

mere failure to pay “probation fees” charged by JCS, CHC, and/or CCS during that

time period after the expiration of the statutory maximum probation period.

      WHEREFORE, Plaintiffs Emerson Hamilton, Bennie Bruno, Willie Walker,

Antonio Calhoun, Tavell Crawford, Lewis Mallory, Joshua Hall, Earnest Norwood,

Corey Kelley, Norwood McDonald, Khomeini Datcher, Rodney Pope, Hardin

Bradford, and Robert Walker demand compensatory and punitive damages from

Defendants Judicial Correction Services, LLC, f/k/a Judicial Correction Services,

Inc., CHC Companies, LLC, and Correct Care Solutions, LLC, in an amount to be

determined by a struck jury, together with interest from the respective dates of injury

and the costs of this proceeding.


                                                                                     14
        Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 15 of 26




                                COUNT II
                       CIVIL CONSPIRACY WITH THE
                     HARPERSVILLE MUNICIPAL COURT

        44.   Plaintiffs hereby adopt and incorporate paragraphs 1-43 hereinabove as

if set out fully herein.

        45.   Defendants JCS and CHC conspired with the Harpersville Municipal

Court to violate the rights of the plaintiffs established by (a) Bearden v. Georgia,

461 U.S. 660 (1983), (b) Alabama law, and (c) the Sixth Amendment of the United

States Constitution, thereby subjecting themselves to liability under 42 U.S.C. §

1983.

        46.   At the insistence and specific request of JCS, CHC, and CCS, the

Harpersville Municipal Court issued arrest warrants for Plaintiffs Bennie Bruno,

Willie Walker, Corey Kelley, Marcel Lawson, and Hardin Bradford, for the alleged

charge of “failure to obey a court order” (“FTOCO”)—a “charge” that is not

supported by any federal, state, or municipal statute, or any other authority—without

and in lieu of conducting an indigency hearing for these plaintiffs, in violation of

their rights under Bearden and Alabama law.

        47.   Additionally, as evidenced in part by the printed “acknowledgement of

waiver of counsel” forms created by the defendants as opposed to the Harpersville

Municipal Court, and routinely used by the defendants as part of the probation forms

Defendants foisted upon the plaintiffs, it is apparent that the defendants and the


                                                                                  15
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 16 of 26




Harpersville Municipal Court agreed and conspired to deny the plaintiffs the

assistance of counsel before the Harpersville Municipal Court ordered the plaintiffs

imprisoned, violating the plaintiffs’ right to counsel under the Sixth Amendment of

the United States Constitution.

      48.    Specifically, at the insistence and specific request of JCS and/or CHC,

the Harpersville Municipal Court issued an arrest warrant for Plaintiff Bennie Bruno

on May 11, 2012, for his failure to pay “probation fees,” on the bogus charge of

“FTOCO.”     An individual employed by JCS and/or CHC was present at the

Harpersville Municipal Court at the time the warrant was issued, and specifically

requested its issuance. Plaintiff Bennie Bruno was not afforded any opportunity to

explain his indigency or his inability to pay the unlawful “probation fees” charged

by the defendants prior to the warrant’s issuance.

      49.    Pursuant to an order issued by the Harpersville Municipal Court,

Plaintiff Bennie Bruno was arrested and spent several days in jail. He was not

afforded an opportunity to receive assistance from an attorney prior to being jailed.

      50.    Similarly, at the insistence and specific request of JCS, the Harpersville

Municipal Court issued an arrest warrant for Plaintiff Willie Walker in the fall of

2009, for his failure to pay “probation fees,” on the bogus charge of “FTOCO.” An

individual employed by JCS was present at the Harpersville Municipal Court at the

time the warrant was issued, and specifically requested its issuance. Plaintiff Willie


                                                                                    16
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 17 of 26




Walker was not afforded any opportunity to explain his indigency or his inability to

pay the unlawful “probation fees” charged by the defendants prior to the warrant’s

issuance.

      51.       Thereafter and pursuant to the warrant described in paragraph 50 above,

Plaintiff Willie Walker was arrested in his home and placed in the Shelby County

jail. He was not afforded an opportunity to receive assistance from an attorney prior

to being jailed. He was kept in jail until May 2010 due only to his inability to pay.

      52.       Likewise, at the insistence and specific request of JCS and/or CHC, the

Harpersville Municipal Court issued an arrest warrant for Plaintiff Corey Kelley in

May 2012, for his failure to pay “probation fees,” on the bogus charge of “FTOCO.”

An individual employed by JCS and/or CHC was present at the Harpersville

Municipal Court at the time the warrant was issued, and specifically requested its

issuance. Plaintiff Corey Kelley was not afforded any opportunity to explain his

indigency or his inability to pay the unlawful “probation fees” charged by the

defendants prior to the warrant’s issuance.

      53.       Thereafter and pursuant to the warrant described in paragraph 52 above,

Plaintiff Corey Kelley was arrested and jailed, where he remained for several days.

He was not afforded an opportunity to receive assistance from an attorney prior to

being jailed.




                                                                                    17
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 18 of 26




      54.    At the insistence and specific request of JCS, the Harpersville

Municipal Court issued an arrest warrant for Plaintiff Marcel Lawson on February

11, 2011, for his failure to pay “probation fees,” on the bogus charge of “FTOCO.”

An individual employed by JCS was present at the Harpersville Municipal Court at

the time the warrant was issued, and specifically requested its issuance. Plaintiff

Marcel Lawson was not afforded any opportunity to explain his indigency or his

inability to pay the unlawful “probation fees” charged by the defendants prior to the

warrant’s issuance.

      55.    At the insistence and specific request of JCS, the Harpersville

Municipal Court issued an arrest warrant for Plaintiff Hardin Bradford on May 12,

2006, for his failure to pay “probation fees,” on the bogus charge of “FTOCO.” An

individual employed by JCS was present at the Harpersville Municipal Court at the

time the warrant was issued, and specifically requested its issuance. In JCS’s notes,

a JCS employee identified as “JCULBERSON” states flatly, “I PLACED THE DEF

IN WARRANT.” Plaintiff Hardin Bradford was not afforded any opportunity to

explain his indigency or his inability to pay the unlawful “probation fees” charged

by the defendants prior to the warrant’s issuance.

      56.    At the insistence and specific request of JCS, the Harpersville

Municipal Court issued another arrest warrant for Plaintiff Hardin Bradford on

September 27, 2006, again for his failure to pay “probation fees,” again on the bogus


                                                                                  18
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 19 of 26




charge of “FTOCO.”         An individual employed by JCS was present at the

Harpersville Municipal Court at the time the warrant was issued, and specifically

requested its issuance.       In JCS’s notes, a JCS employee identified as

“CCULBERSON” states “AM PLACING DEF INTO WARRANT STATUS.”

Plaintiff Hardin Bradford again was not afforded any opportunity to explain his

indigency or his inability to pay the unlawful “probation fees” charged by the

defendants prior to the warrant’s issuance.

      57.       Plaintiff Hardin Bradford was ultimately arrested by the City of

Harpersville and jailed for his inability to pay JCS’s probation fees on May 21, 2009.

He was not afforded an opportunity to receive assistance from an attorney prior to

being jailed.

      WHEREFORE, Plaintiffs Bennie Bruno, Willie Walker, Corey Kelley,

Marcel Lawson, and Hardin Bradford demand compensatory and punitive damages

from Defendants Judicial Correction Services, LLC, f/k/a Judicial Correction

Services, Inc., and CHC Companies, LLC, in an amount to be determined by a struck

jury, together with interest from the respective dates of injury and the costs of this

proceeding.




                                                                                   19
        Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 20 of 26




                                COUNT III
                       CIVIL CONSPIRACY WITH THE
                     CHILDERSBURG MUNICIPAL COURT

        58.   Plaintiffs hereby adopt and incorporate paragraphs 1-57 hereinabove as

if set out fully herein.

        59.   Defendants JCS and CHC conspired with the Childersburg Municipal

Court to violate the rights of the plaintiffs established by (a) Bearden v. Georgia,

461 U.S. 660 (1983), (b) Alabama law, and (c) the Sixth Amendment of the United

States Constitution, thereby subjecting themselves to liability under 42 U.S.C. §

1983.

        60.   At the insistence and specific request of JCS, CHC, and CCS, the

Childersburg Municipal Court issued arrest warrants for Plaintiffs Antonio Calhoun

and Lewis Mallory, for the alleged charge of “failure to obey a court order”

(“FTOCO”)—a “charge” that is not supported by any federal, state, or municipal

statute, or any other authority—without and in lieu of conducting an indigency

hearing for these plaintiffs, in violation of their rights under Bearden and Alabama

law.

        61.   Additionally, as evidenced in part by the printed “acknowledgement of

waiver of counsel” forms created by the defendants as opposed to the Childersburg

Municipal Court, and routinely used by the defendants as part of the probation forms

Defendants foisted upon the plaintiffs, it is apparent that the defendants and the


                                                                                  20
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 21 of 26




Childersburg Municipal Court agreed and conspired to deny the plaintiffs the

assistance of counsel before the Childersburg Municipal Court ordered the plaintiffs

imprisoned, violating the plaintiffs’ right to counsel under the Sixth Amendment of

the United States Constitution.

      62.    Specifically, at the insistence and specific request of JCS, the

Childersburg Municipal Court issued an arrest warrant for Plaintiff Antonio Calhoun

in May 2009, for his failure to pay “probation fees,” on the bogus charge of

“FTOCO.”     An individual employed by JCS was present at the Childersburg

Municipal Court at the time the warrant was issued, and specifically requested its

issuance. Plaintiff Antonio Calhoun was not afforded any opportunity to explain his

indigency or his inability to pay the unlawful “probation fees” charged by the

defendants prior to the warrant’s issuance.

      63.    At the insistence and specific request of JCS, the Childersburg

Municipal Court issued an arrest warrant for Plaintiff Lewis Mallory for his failure

to pay “probation fees,” on the bogus charge of “FTOCO.” An individual employed

by JCS was present at the Childersburg Municipal Court at the time the warrant was

issued, and specifically requested its issuance. Plaintiff Lewis Mallory was not

afforded any opportunity to explain his indigency or his inability to pay the unlawful

“probation fees” charged by the defendants prior to the warrant’s issuance.




                                                                                   21
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 22 of 26




       64.    Thereafter, and pursuant to the warrant described in paragraph 63

above, Plaintiff Lewis Mallory was arrested and jailed. He was not afforded an

opportunity to receive assistance from an attorney prior to being jailed.

       WHEREFORE, Plaintiffs Antonio Calhoun and Lewis Mallory demand

compensatory and punitive damages from Defendants Judicial Correction Services,

LLC, f/k/a Judicial Correction Services, Inc., and CHC Companies, LLC, in an

amount to be determined by a struck jury, together with interest from the respective

dates of injury and the costs of this proceeding.

                                    COUNT IV
                           CIVIL CONSPIRACY WITH THE
                             SYLACAUGA CITY COURT

       65.    Plaintiffs hereby adopt and incorporate paragraphs 1-64 hereinabove as

if set out fully herein.

       66.    Defendants JCS and CHC conspired with the Sylacauga City Court to

violate the rights of the plaintiffs established by (a) Bearden v. Georgia, 461 U.S.

660 (1983), (b) Alabama law, and (c) the Sixth Amendment of the United States

Constitution, thereby subjecting themselves to liability under 42 U.S.C. § 1983.

       67.    At the insistence and specific request of JCS, CHC, and CCS, the

Sylacauga City Court also issued arrest warrants for the plaintiffs for the alleged

charge of “failure to obey a court order” (“FTOCO”)—a “charge” that is not

supported by any federal, state, or municipal statute, or any other authority—without


                                                                                   22
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 23 of 26




and in lieu of conducting an indigency hearing for these plaintiffs, in violation of

their rights under Bearden and Alabama law.

       68.    Additionally, as evidenced in part by the printed “acknowledgement of

waiver of counsel” forms created by the defendants as opposed to the Sylacauga City

Court, and routinely used by the defendants as part of the probation forms

Defendants foisted upon the plaintiffs, it is apparent that the defendants and the

Sylacauga City Court agreed and conspired to deny the plaintiffs the assistance of

counsel before the Sylacauga City Court ordered the plaintiffs imprisoned, violating

the plaintiffs’ right to counsel under the Sixth Amendment of the United States

Constitution.

       WHEREFORE, Plaintiffs demand compensatory and punitive damages from

Defendants Judicial Correction Services, LLC, f/k/a Judicial Correction Services,

Inc., and CHC Companies, LLC, in an amount to be determined by a struck jury,

together with interest from the respective dates of injury and the costs of this

proceeding.

                                  COUNT V
                           MONEY HAD AND RECEIVED

       69.    Plaintiffs hereby adopt and incorporate paragraphs 1-68 hereinabove as

if set out fully herein.

       70.    JCS, CHC and CCS charged the plaintiffs monthly fees if they did not

pay the fines and costs claimed for a city charge within a certain number of days.
                                                                                  23
        Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 24 of 26




Pursuant to its contracts with the municipalities at issue in this case, including

Harpersville, Childersburg, Sylacauga, Talladega, Hoover, Lincoln, and Calera the

defendants charged a $10 setup fee and charged an additional $35-$45 monthly fee

for each month the person was on the defendants’ “probation.”

        71.   JCS, CHC and CCS also determined and assessed a minimum, monthly

fee each person had to pay it to “stay current.”

        72.   When the plaintiffs made payments to the defendants, their employees

decided the amount it would keep and the amount it would send to the respective

municipalities set out in paragraph 70, to reduce that particular plaintiff’s city debt.

        73.   These monthly fees were not charged to those who immediately paid

the city fines and costs when adjudicated or to people who paid the fines online or

to people who were allowed to make periodic payments to the city.

        74.   Neither the defendants nor the cities had legal authority to charge these

fees.

        75.   Charging monthly fees for post-conviction fine collection is beyond the

authority of the municipal court which is required by Alabama statute to uniformly

process traffic infractions and penalties for misdemeanors in accordance with

specified maximum fines. See ALA. CODE § 12-14-8. The defendants’ fees are

neither justified as court costs nor fines.




                                                                                      24
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 25 of 26




      76.    These extra fees resulted in people being charged amounts that

exceeded statutory maximums for the city “crime” for which the fees were assessed.

      77.    The defendants unlawfully charged and collected these fees which were

also paid under duress to avoid arrest and jail.

      78.    The defendants therefore owe the plaintiffs for money had and received

from the payment of these illegal charges.

      WHEREFORE, Plaintiffs demand compensatory and punitive damages from

Defendants Judicial Correction Services, LLC, f/k/a Judicial Correction Services,

Inc., CHC Companies, LLC, and Correct Care Solutions, LLC, in an amount to be

determined by a struck jury, together with interest from the respective dates of injury

and the costs of this proceeding.

                                    JURY DEMAND

      Plaintiffs demand a trial by struck jury.

                    Respectfully submitted this 11th day of June, 2019.

                                               /s/ Lloyd W. Gathings
                                               Lloyd W. Gathings (GAT001)
                                               William A. Lattimore (LAT023)

OF COUNSEL:
GATHINGS LAW
2204 Lakeshore Drive, Suite 406
Birmingham, Alabama 35209
Telephone: (205) 322-1201
Facsimile: (205) 322-1202
LGathings@gathingslaw.com
WLattimore@gathingslaw.com
                                                                                    25
       Case 2:18-cv-00933-RDP Document 72 Filed 06/11/19 Page 26 of 26




                         CERTIFICATE OF SERVICE

       I hereby certify that on this the 11th day of June, 2019, I filed the foregoing
motion using the Northern District of Alabama’s CM/ECF electronic filing system,
which will automatically serve a true and accurate copy of the foregoing on each of
the following counselors of record in this matter:

Michael L. Jackson, Esq.
Larry S. Logsdon, Esq.
Wesley K. Winborn, Esq.
Wallace, Jordan, Ratliff & Brandt, LLC
P.O. Box 530910
Birmingham, AL 35253

Wilson F. Green, Esq.
Fleenor & Green, LLP
1657 McFarland Blvd. N., Ste. G2A
Tuscaloosa, AL 35406

F. Lane Finch, Jr., Esq.
Brian Richardson, Esq.
Swift Currie McGhee & Hiers, LLP
2 North 20th Street, Suite 1405
Birmingham, AL 35203

                                              /s/ Lloyd W. Gathings
                                              OF COUNSEL




                                                                                   26
